Citation Nr: 1014784	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-26 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 2001 to June 2006. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO), which in pertinent, granted service 
connection for PTSD and assigned a 10 percent disability 
rating, effective from June 15, 2007.  In that rating 
decision, the RO also granted service connection or low back 
disability and assigned a 40 percent disability rating, 
effective from June 15, 2006.  The Veteran initiated an 
appeal as to the assigned rating for both issues, but he only 
submitted a timely substantive appeal as to the PTSD issue.  
As such, the low back disability issue is no longer on 
appeal. 

It is noted that an April 2008 statement of the case reflects 
that the RO increased the 10 percent disability rating for 
PTSD to 30 percent, effective from June 15, 2006.  Since the 
rating remains less than the maximum available schedular 
benefit allowed, the increased rating claim remains in 
controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks a higher initial evaluation than 30 percent 
for PTSD.  As explained below, the Board finds that 
additional development is necessary prior to adjudication of 
the claim.  In particular, it appears that there are 
outstanding pertinent treatment records that need to be 
associated with the claims folder and another VA psychiatric 
examination is needed. 

First, the RO/AMC needs to obtain any outstanding VA and 
private medical records that have been identified.  A review 
of the record shows that the Veteran has received private 
treatment, including for two periods of hospitalization for 
his psychiatric conditions, from Glen Falls Hospital in New 
York.  It appears that the Veteran was hospitalized for 
psychiatric condition in September 2007 and November 2008 at 
Glen Falls Hospital.  Those private treatment records have 
not yet been associated with the claims folder.  The RO/AMC 
should contact the Veteran and ask him to submit a completed 
VA Form 21-4142, Authorization and Consent to Release 
Information, for Glen Falls Hospital. 

A review of the record also shows that there are outstanding 
VA treatment records that need to be associated with the 
claims folder.  In particular, it appears that there are 
outstanding VA mental health and PTSD clinic treatment 
records from April 2008 to the present.  

An April 2008 VA treatment record from the PTSD Clinic at the 
VA Medical Center in Albany (VAMC) shows that the Veteran 
started to receive outpatient individual therapy sessions for 
his PTSD.  In a November 2008 VAMC hospital discharge 
summary, it was noted that the Veteran had been seen for 
individual therapy sessions at the PTSD Clinic about once a 
month.  A review of the VA treatment records does not reveal 
any individual therapy sessions at the PTSD clinic for this 
time period.  Those VA treatment records should be obtained 
and associated with the claims folder.  Additionally, the 
claims folder only contains VA treatment records through 
January 2009.  Since it appears that the Veteran has received 
treatment regularly, the RO/AMC should associate with the 
claims folder any outstanding VA treatment records since 
January 2009. 

In addition, the RO/AMC should ask the Veteran to identify 
any outstanding records of pertinent VA and private 
treatment, and to assist the RO/AMC in obtaining those 
records.  If any identified records cannot be obtained, the 
Veteran should be so informed, and a memorandum should be 
included in the file explaining the procedures undertaken to 
attempt to find the records and why such attempts were not 
fully successful.

Once all the records have been associated with the claims 
folder, the RO/AMC should schedule the Veteran for another VA 
examination to evaluate the severity of his PTSD symptoms and 
to provide a medical opinion that discusses the severity of 
the Veteran's PTSD since the effective date of service 
connection.  One goal of this examination is to obtain a 
medical explanation, or overview, from a psychiatric 
professional regarding the course of the Veteran's disability 
- particularly as to how symptoms can appear relatively mild 
on examination in August 2007 and again on examination in 
December 2009, yet be productive severe symptoms requiring 
multiple periods of hospitalization between those dates.    

It is noted that the Veteran has already been afforded two VA 
examinations during the course of the period under appeal.  
The first VA examination was in August 2007 and the second VA 
examination was in December 2009.  In both those VA 
examination reports, the examiners noted that the Veteran's 
PTSD was manifested by mild symptomatology.  In the two year 
period between the August 2007 and the December 2009 VA 
examinations, a review of the VA medical treatment records 
shows that the Veteran has been hospitalized four time for 
psychiatric problems that included treatment for his PTSD.  
During two of those hospitalizations, Veteran was seen as a 
high risk for suicide.  Although the December 2009 VA 
examiner noted the Veteran's history of hospitalizations, and 
she noted that the Veteran's PTSD symptoms were related to 
his alcohol abuse and depression disorders, she did not 
provide any opinion that reconciled the more serious 
symptomatology reflected in the hospitalization summaries and 
the mild findings she observed during the December 2009 
examination.  As such, the RO/AMC should instruct the VA 
examiner to provide an a medical explanation, or overview 
regarding the course of the Veteran's disability - 
particularly as to how symptoms can appear relatively mild on 
examination in August 2007 and again on examination in 
December 2009, yet be productive severe symptoms requiring 
multiple periods of hospitalization between those dates.    

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify any outstanding records of 
pertinent VA and private treatment, and 
assist in obtaining those records.  In 
particular, the RO/AMC should ask the 
Veteran to submit a completed VA Form 21-
4142, Authorization and Consent to Release 
Information, for Glen Falls Hospital in 
New York.  In addition, the RO/AMC should 
obtain any outstanding VA mental health 
and PTSD clinic treatment records from 
April 2008 to the present. 

If any identified records cannot be 
obtained, the Veteran should be so 
informed, and a memorandum should be 
included in the file explaining the 
procedures undertaken to attempt to find 
the records and why such attempts were not 
fully successful.

2.  After all the available records and/or 
responses have been associated with the 
claims file, or the time period for the 
Veteran's response has expired, arrange for 
the Veteran to undergo a new VA psychiatric 
examination, to ascertain the severity of 
his service-connected PTSD.  The entire 
claims file, to include a copy of this 
REMAND, must be made available to the 
psychiatric examiner, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies deemed appropriate in the medical 
opinion of the examiner should be performed 
(with all results made available to the 
requesting examiner prior to the completion 
of his or her report), and all clinical 
findings should be reported in detail.  

In the examination report, the psychiatric 
examiner should render specific findings 
with respect to the existence and extent 
(or frequency, as appropriate) of the 
Veteran's symptomatology due to PTSD since 
the effective date of service connection.  
The examiner also should render a multi-
axial diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
scale score representing the level of 
impairment due to the Veteran's service-
connected PTSD, and an explanation of what 
the score means.  The examiner should 
specifically comment upon the impact of 
this condition on his employability.  

The psychiatric examiner should also 
provide a medical explanation, or overview, 
regarding the course of the Veteran's 
disability since the effective date of 
service connection - particularly as to how 
symptoms can appear relatively mild on 
examination in August 2007 and again on 
examination in December 2009, yet be 
productive severe symptoms requiring 
multiple periods of hospitalization between 
those dates.  To the extent possible, the 
psychiatric examiner should attempt to 
distinguish the symptoms and effects of the 
Veteran's service-connected PTSD, from 
those attributable to any nonservice-
connected psychiatric disability that may 
be present.   If it is not medically 
possible to do so, the psychiatric examiner 
should clearly so state, indicating that 
the above-noted findings are indicative of 
the Veteran's overall psychiatric 
impairment.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed report.

3.  The RO/AMC should then re-adjudicate 
the claim under review here.  If any 
benefit sought remains denied, issue the 
Veteran and his representative a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


